[Cite as Percio v. Smith, 2016-Ohio-3482.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 VALERIE PERCIO, et al.                            :
                                                   :
         Plaintiffs-Appellants                     :   C.A. CASE NO. 2015-CA-81
                                                   :
 v.                                                :   T.C. NO. 12-CV-491
                                                   :
 DAVID C. SMITH, et al.                            :   (Civil Appeal from
                                                   :    Common Pleas Court)
         Defendant-Appellee                        :
                                                   :

                                              ...........

                                             OPINION

                  Rendered on the ___17th___ day of ____June____, 2016.

                                              ...........

BRYAN O. STEWARD, Atty. Reg. No. 0082014 and WILLIAM W. JOHNSTON, Atty. Reg.
No. 0021772, 800 Cross Pointe Rd., Suite E, Gahanna, Ohio 43215
      Attorneys for Plaintiffs-Appellants

DAVID C. SMITH, 12811 E. National Road, South Vienna, Ohio 45369
     Defendant-Appellee

DENNIS HANEY, 12811 E. National Road, South Vienna, Ohio 45369
     Defendant-Appellee

                                             .............

FROELICH, J.

        {¶ 1} Valerie Percio appeals from a judgment of the Clark County Court of

Common Pleas, which entered judgment in favor of Percio and Joan Grieco and against
                                                                                        -2-


Dennis Haney in the amount of $66,500.1 The trial court’s judgment did not address the

claims against David Smith, another defendant.

       {¶ 2} In a prior appeal, this court reversed the trial court’s June 5, 2013 judgment

in favor of both Haney and Smith, and remanded for further proceedings. As a result of

that reversal, the June 5, 2013 judgment in favor of Smith was no longer effective. Upon

remand, the trial court was required to address the claims against both Smith and Haney

in order to have a final appealable order.

       {¶ 3} Because the trial court’s judgment failed to dispose of the claims against

Smith, and in the absence of a proper Civ.R. 54(B) certification, this appeal must be

dismissed for want of a final appealable order.

                                        .............

DONOVAN, P.J. and WELBAUM, J., concur.

Copies mailed to:

Bryan O. Steward
William W. Johnston
David C. Smith
Dennis Haney
Hon. Douglas M. Rastatter




1
 A merit brief was filed by Percio and Joan Grieco. However, only Percio filed a notice
of appeal.